DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tsai (10,044,488).
As per claims 1,9 and 17, Tsai discloses in figures 2, 3b and col 5, lines 31-67)  a signal filtering device, comprising: a memory (inherent storage in 150 for storing input x and filter coefficient h) and a processor (150,160) in data communication with the memory and configured to: generate one or more matrices (formed by input x and filter coefficient h stored in 150) based on a size of a digital filter bank (the total taps in the filter, see col 5, lines 31-67) that generates an output signal (y) by dividing an input signal into a plurality of channels (0 to 2N-1); store in the memory each of the generated one or more matrices to which a plurality of digital filter bank coefficients or a plurality of input signals are assigned; partially calculate the stored plurality of digital filter bank coefficients (hn(m)) and the plurality of signals (xMt(n)) based on a number of at least some of the plurality of channels (col 5, lines 31-67) ); calculate the calculated digital filter bank coefficients and signals (to obtain Si(m)); perform a discrete Fourier transform (DFT)(160) on the calculated signal; and compensate for a phase of the discrete Fourier transformed signal according to a preset reference (
    PNG
    media_image1.png
    31
    55
    media_image1.png
    Greyscale
, col 5, line 50, see also col 1, lines 50-60). 
As per claims 2 and 10, Tsai also discloses in col 5, lines 31-67)  a first matrix (x) and a second matrix (h) having first data (T) as a column and second data (N) as a row, which is a value obtained by dividing a length of the digital filter bank (the total taps in the filter) by the first data.  
As per claims 3 and 11,Tsai discloses in figure 2 the memory which is addressed above regarding claim 1 is clearly configured to store the first matrix to which the plurality of digital filter bank coefficients are assigned and the second matrix to which the plurality of signals are assigned.  
As per claims 4 and 12, Tsai discloses the processor is configured to add a value obtained by multiplying each of some of the plurality of digital filter bank coefficients stored in the first matrix and some of the plurality of signals stored in the second matrix based on the number of channels (see the equation at col 5, line 50).  
As per claims 5 and 13, Tsai discloses in figures 2 the processor is further configured to generate the calculated signal as much as the number of channels.  
As per claims 6 and 14, Tsai discloses in figures 2 the DFT comprises a fast Fourier transform (FFT).  
As per claims 7 and 15 Tsai discloses in col 5, line 50 the processor is further configured to compensate for a phase of the discrete Fourier transformed signal based on the product of the discrete Fourier transformed signal (the portion within the brackets) and exp(-j2r-i-U/W (
    PNG
    media_image1.png
    31
    55
    media_image1.png
    Greyscale
) wherein the i is a channel number of the discrete Fourier transformed signal, wherein the U is the first data, and wherein the W (N)  is the number of channels.  
As per claims 6 and 16, Tsai discloses in figure 3b the processor is further configured to adjust a sample rate (e.g. 4/3 oversampled) for adjusting a bandwidth of the output signal according to a value of the first data.  

The prior art made of record and not relied upon disclosing filter banks with FFT and phase correction is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuong D Ngo whose telephone number is (571)272-3731. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270 3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/CHUONG D NGO/
Primary Examiner, Art Unit 2182